FILED
                             NOT FOR PUBLICATION
                                                                             JUN 20 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


LUZ MARIA GUZMAN-SORIA; et al.,                  No.   16-70701

              Petitioners,                       Agency Nos.         A201-204-109
                                                                     A208-120-696
 v.                                                                  A208-120-697

WILLIAM P. BARR, Attorney General,
                                                 MEMORANDUM*
              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted May 17, 2019
                               Seattle, Washington

Before: KLEINFELD and FRIEDLAND, Circuit Judges, and PAULEY,** District
Judge.


      Luz Maria Guzman-Soria and her children Vanessa Soto-Guzman and Angel

Soto-Guzman petition for review of the decision of the Board of Immigration

Appeals (“BIA”), denying their applications for asylum, withholding of removal,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable William H. Pauley III, United States District Judge for
the Southern District of New York, sitting by designation.
and relief under the Convention Against Torture. We have jurisdiction under 8

U.S.C. § 1252 and deny the petition.

      The petitioners have not demonstrated that Mexican society recognizes those

who say something useful to police in apprehending suspects as a distinct

“particular social group.” We assume for purposes of this decision only that the

“particular social group” of informants in Henriquez-Rivas v. Holder, 707 F.3d

1081, 1092 (9th Cir. 2013) (en banc), encompasses the petitioners’ proposed social

group, if there is evidence of the distinctiveness of those groups in the country at

issue. Even assuming that Henriquez-Rivas extends to those who do not testify in

court, the administrative record, including the news clippings to which the

petitioners direct our attention, does not compel a conclusion contrary to the

BIA’s. Substantial evidence in the record as a whole supports the BIA’s finding

that the petitioners failed to establish that Mexican society recognizes their

proffered particular social group and thus supports the denials of asylum and

withholding of removal. See also Ali v. Holder, 637 F.3d 1025, 1029 n.2 (9th Cir.

2011) (“An application for asylum is automatically considered a simultaneous

request for withholding of removal.” (citing 8 C.F.R. § 1208.3(b))); cf. Henriquez-

Rivas, 707 F.3d at 1092 (explaining that the BIA had failed to consider “significant




                                           2
evidence” of the recognition in Salvadoran society of the particular social group at

issue such as the enactment of a “special witness protection law”).

      Petitioners have not argued in their brief to this court that they are entitled to

Convention relief, so those claims which were made before the BIA, are waived.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996).

      PETITION DENIED.




                                           3